Citation Nr: 1617196	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  11-18 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for right knee infrapatellar tendonitis.

2. Entitlement to an increased rating in excess of 10 percent for left knee infrapatellar tendonitis.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel
INTRODUCTION

The Veteran had active service from April 1971 to April 1975.

The appeal to the Board of Veterans' Appeals (Board) arises from a September 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction was subsequently transferred to the RO in Detroit, Michigan.

In June 2014, the Board remanded the appeal for additional development. 

In addition to the paper claims file, there are electronic records within the Virtual VA and Veterans Benefits Management System (VBMS).  These electronic records have been considered in the appeal.  

In August 2014 correspondence, prior to March 24, 2015 effective date of amendments to regulations describing the manner in which claims must be filed, the Veteran reported that his orthopedic knee brace damaged his clothing.  See Standard Claims and Appeals Forms, 79 Fed. Reg. 57660 (Sept. 25, 2014).  The issue of a clothing allowance has not been developed and adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 3.150(a) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. § 3.155 (describing the manner and methods in which a claim can be initiated and filed); 3.1(p), 3.160 (defining various types of claims).  See also 38 C.F.R. § 19.9(b) (2015) (providing for referral to the AOJ of unadjudicated claims).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).

The AOJ has not obtained pertinent VA treatment records as instructed by the June 2014 Board remand.  In December 2008 and January 2009, the Veteran reported receiving VA treatment for his bilateral knee disability, including physical therapy and VA issued knee braces.  Although the October 2014 VA examiner reported that he reviewed VA treatment records via computerized patient record system (CPRS) records, these records do not appear to be located in either the paper file, Virtual VA, or VBMS.  The identified VA treatment records should be obtained as instructed below.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records for knee treatment from November 2007 to the present.  Efforts to locate the records must continue until it is clear additional efforts would be futile.  Notify the Veteran and his representative of any missing records and of his right to submit any records in his possession, in accordance with 38 C.F.R. § 3.159(e) (2015).  If the Board is in error that the referenced treatment records are not in the paper or electronic file, the AOJ should indicate the location of the records in a memorandum.

2.  Readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




